


116 HR 7673 IH: Represent America Abroad Act of 2020
U.S. House of Representatives
2020-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 7673
IN THE HOUSE OF REPRESENTATIVES

July 20, 2020
Ms. Bass (for herself, Mr. Meeks, Ms. Lee of California, Mr. Sires, Ms. Judy Chu of California, Mr. Castro of Texas, Mr. Evans, Ms. Jayapal, Ms. Haaland, Mrs. Hayes, and Ms. Omar) introduced the following bill; which was referred to the Committee on Foreign Affairs

A BILL
To ensure the United States diplomatic workforce at all levels reflects the diverse composition of the United States.


1.Short titleThis Act may be cited as the Represent America Abroad Act of 2020. 2.FindingsCongress finds the following:
(1)As the United States becomes more racially and ethnically diverse, the Department of State must continue to invest in policies to recruit, retain, and develop the best and brightest from the full spectrum of American society in order to be better positioned to advance United States interests abroad.  (2)Foreign Service officers are America’s face to the world. Thus, the workforce must represent the United States commitment to inclusion and diversity in order to effectively advance American values on the world stage.
(3)The Department of State must embrace policies that recruit professionals from the broadest possible pool of talent and retain them in order to significantly increase diversity in the Foreign Service. Timely action to increase diversity at the mid-levels is crucial, as it takes approximately nine years for an entry level Foreign Service officer (class 6, 5, 4) to rise to the mid-ranks of the Foreign Service (class 3, 2, or 1). (4)A February 2020 report by the Government Accountability Office found barriers to a diverse and inclusive workforce at the Department of State, especially at the mid-career and senior levels. Individuals who are racial or ethnic minorities comprise only 24 percent of Foreign Service officers as a whole. At the executive level, individuals who are racial or ethnic minorities comprise only 13 percent. This means that the leadership is the least diverse level within the Foreign Service.
(5)In the past, the Department of State has acknowledged its lack of workforce diversity and pledged to take concrete steps to address the problem. In 2017, then-Secretary of State Rex Tillerson recognized a great diversity gap in the Department of State and former Secretary of State John Kerry noted that in order to represent the United States, the Department of State must have a workforce that reflects the rich composition of its citizenry. Yet there has been no concrete plan to address the lack of diversity at the mid-career and senior levels. 3.Declaration of national interest; statement of policy (a)Declaration of national interestCongress declares that it is in the national interest of the United States to ensure that the members of the United States Foreign Service workforce be representative of the American people.
(b)Statement of policyIt shall be the policy of the Department of State— (1)to strengthen the Foreign Service workforce by bolstering the diversity of those who represent Americans abroad;
(2)to treat the people of the Foreign Service as its primary asset, and as such, hold as a central tenet making strides in increasing minority representation at all levels of the Foreign Service workforce to secure the country’s national interests; and (3)in accordance with the Foreign Service Act of 1980, to attract highly qualified, mid-career professionals who are also American minorities, through a pathway program for entry into the Foreign Service.
4.Authorization
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall establish a program, which shall be known as the Represent America Mid-Career Foreign Service Entry Program (in this section referred to as the Program), to be administered jointly by the Director General of the Foreign Service and the Director of Global Talent Management, to identify, attract, and welcome mid-career professionals who are from minority groups into the Foreign Service. (b)Elements of Program (1)Program requirementsThe Secretary of State shall carry out the following with respect to the Program:
(A)Establish and publish on the Department’s website eligibility criteria for candidates to participate in the program. (B)Carry out countrywide recruitment efforts to attract highly qualified, mid-career professionals from minority groups, such as the following:
(i)Community agencies and organizations. (ii)Faith-based organizations.
(iii)Community events. (iv)Professional associations.
(v)Colleges and universities, including historically Black colleges and universities and other minority-serving institutions such as Hispanic-serving institutions, Asian American and Native American Pacific Islander-serving institutions, American Indian Tribally controlled colleges and universities, Alaska Native and Native Hawaiian-serving institutions, Tribal colleges and universities, Predominantly Black Institutions, and Native American-serving, Nontribal institutions. (vi)Diplomats in residence.
(vii)Job fairs. (viii)Newspaper/magazines/journals.
(ix)Radio stations and programs. (x)Websites, webcasts, podcasts, and other online channels.
(C)Recruit eligible candidates for the Program. (D)Develop a structured program that includes as part of the initial training, a class or module that specifically prepares participants for life in the Foreign Service, including conveying to such participants essential elements of the practical knowledge that is normally acquired during a Foreign Service Officer’s initial assignments.
(E)Include appropriate mentorship and other career development opportunities, such as leadership training, for Program participants. (2)Overall qualificationsIn recruiting, training, and assigning members of the Program, the Secretary of State should seek highly qualified minority individuals who are mid-career professionals—
(A)with diverse work experience who have capabilities, insights, techniques, and experiences that would serve to enrich the Foreign Service workforce and empower it to perform more effectively; (B)with demonstrated knowledge of, experience with, and interest in United States foreign policy and national security and international affairs, including knowledge of the affairs, cultures, and languages of other countries;
(C)with demonstrable leadership skills and the potential for further growth; (D)that demonstrate a track record of collaboration, team-building, and stakeholder management skills;
(E)with demonstrated capacity for critical thinking and analytical skills, including the ability to synthesize information into clear and concise recommendations; (F)with strategic thinking, and ability to solve complex problems;
(G)with flexibility, adaptability, and determination; and (H)who are United States citizens with worldwide service availability and who are able to obtain appropriate security and medical clearances.
(c)Advancement from ProgramCandidates who are accepted into the Program in accordance with the qualifications and requirements of this section shall have the opportunity to advance to the Foreign Service oral assessment for potential entry as the appropriate class of mid-level Foreign Service officer in accordance with the candidate’s professional qualifications. (d)Mid-Career professional definedFor purposes of the Program, the term mid-career professional means an individual who has the skills and experience to serve as a mid-level Foreign Service officer (class 3, 2, or 1) and who meets any of the following criteria, consistent with the merit-based principles and core precepts set forth in the Foreign Affairs Manual and Handbook and in accordance with applicable requirements of the Foreign Service Act of 1980:
(1)An individual with 8+ years of professional experience and a bachelor’s degree from an accredited college or university in selected fields of study representing the needs of the Department of State, including public policy, public administration, international law, international relations, political science, foreign languages, business administration, economics, history, sociology, geography, social or cultural anthropology, statistics, or the humanities. (2)An individual with 7+ years of professional experience and a master’s degree from an accredited college or university in selected fields of study representing the needs of the Department of State, including any field listed in paragraph (1).
(3)An individual with 5+ years of professional experience and doctoral degree from an accredited college or university in selected fields of study representing the needs of the Department of State, including any field listed in paragraph (1). 5.Reports (a)Initial reportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report on a plan to establish the Represent America Mid-Career Foreign Service Entry Program.
(b)Annual updateAnnually thereafter, the Secretary shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report on the status of the Represent America Mid-Career Foreign Service Entry Program. Each such report shall include the following information with respect to the previous year: (1)The number of candidates approved for the program.
(2)The number of candidates who began participating, including anonymized information on such candidates’ backgrounds with respect to education and prior work experience and grade level at which the candidate entered the Foreign Service. (3)A breakdown of the number of participants recruited into and advancing from the program by ethnicity and sex.
(4)A disaggregation by Foreign Service cone and post (including identifying whether the post is hard-to-fill) assigned to each participant advancing from the program. (5)Program attrition rates and retention data, including information on how such data compares to the data reported in the most recent prior submission of such report.
(6)Information on the Department’s recruiting efforts for the program, including an outreach strategy detailing resources allocated to outreach, as well as where, how, and when outreach will be carried out. (7)Information on the Department’s efforts to improve the efficacy of the program and promote retention of program participants.

